Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral
 estoppel, or the law of the case.



APPELLANT PRO SE:                                  ATTORNEY FOR APPELLEE:

CONSTANCE L. JONES                                 ANTHONY S. CHURCHWARD
Anderson, Indiana                                  Leonard, Hammond, Thoma & Terrill
                                                   Fort Wayne, Indiana


                                                                              FILED
                                                                           Jun 28 2012, 9:16 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                    CLERK
                                                                                  of the supreme court,
                                                                                  court of appeals and
                                                                                         tax court




CONSTANCE L. JONES,                                )
                                                   )
       Appellant-Plaintiff,                        )
                                                   )
               vs.                                 )      No. 02A05-1110-SC-534
                                                   )
JEAN L. MARKEY d/b/a                               )
MARKEY BONDING d/b/a                               )
MARKEY BONDS d/b/a                                 )
A-AAA BAIL BONDS, INC.,                            )
                                                   )
       Appellee-Defendant.                         )


                      APPEAL FROM THE ALLEN SUPERIOR COURT
                       The Honorable Jennifer L. DeGroote, Magistrate
                             Cause No. 02D01-1012-SC-22648


                                          June 28, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                     Case Summary

       Constance L. Jones appeals the small claims judgment in favor of Jean L. Markey

d/b/a Markey Bonding d/b/a Markey Bonds d/b/a A-AAA Bail Bonds, Inc. (hereinafter

referred to as “Markey Bonding”). In 2004, Constance’s son was arrested and jailed on two

sets of criminal charges. Constance paid Markey Bonding bail bond premiums to post bond

for her son and to obtain his release from the Allen County Jail. Markey Bonding posted

bond for those two sets of charges, and Constance’s son was released.            However,

immediately after he was released, he was arrested on different charges. In 2010, Constance

filed a small claims action against Markey Bonding seeking a refund of the bond premiums

she paid to Markey Bonding. The small claims court entered judgment in favor of Markey

Bonding. Constance presents three issues for our review, which we consolidate and restate as

one: whether the small claims court clearly erred when it entered judgment in favor of

Markey Bonding. Finding no clear error, we affirm.

                             Facts and Procedural History

       The facts of this case are agreed upon. On December 21, 2004, Constance’s son,

Donald Jones, was arrested and charged with armed robbery, escape, and resisting law

enforcement under cause number 02D04-0412-MC-2365. On December 22, 2004, the State

filed separate charges against Donald for theft, resisting law enforcement, and criminal

recklessness under cause number 02D04-0412-MC-2369. On December 22, 2004, Constance

went to Markey Bonding to obtain a bail bond for release of her son from the Allen County

Jail. The bail amount set on cause number MC-2365 was $45,000. The bail amount set on


                                             2
cause number MC-2369 was $11,500. Accordingly, on December 22, Constance gave

Markey Bonding two checks and some cash totaling $5650, which represented the ten-

percent bond premium amount for Markey Bonding to post bond and obtain Donald’s release

on those two sets of charges. Bond was posted by Markey Bonding and received by the clerk

of the Allen Superior Court on December 22, 2004.

       Donald was released from the Allen County Jail on the evening of December 22,

2004. He was given his personal property and was taken to the exit door by one of the

confinement officers. After Donald exited the building and proceeded approximately fifty

feet to a public sidewalk, he was immediately arrested by Fort Wayne Police officers based

upon probable cause that he had committed additional offenses of robbery and receiving

stolen property.

       On December 20, 2010, Constance filed a small claims action against Markey

Bonding seeking damages in the amount of $5650, the amount that she paid to Markey

Bonding for the bond premiums to secure release of her son. A small claims trial was held

on August 11, 2011. Constance argued that Donald was never released from custody, and

therefore Markey Bonding should refund the premiums she paid. On September 12, 2011,

the small claims court entered its order which provided in pertinent part:

       The Court, having taken this matter under advisement, now finds that the
       Plaintiff has failed to establish by a preponderance of the evidence, that she is
       entitled to the damages alleged against the Defendant. The Court finds that the
       Plaintiff’s son was “released” in compliance with her posting of a bond. The
       fact that he was immediately rearrested upon his release for different charges
       does not result in an obligation of the Defendant to repay the bond posted for
       the initial charges.


                                              3
Appellant’s App. at 6. This appeal followed.

                                       Discussion and Decision

        “We review facts from a bench trial under a clearly erroneous standard with due

deference paid to the trial court’s opportunity to assess witness credibility.” Branham v.

Varble, 952 N.E.2d 744, 746 (Ind. 2011). This deferential standard of review is particularly

important in small claims actions, as the trials are informal and have the sole objective of

dispensing speedy justice between parties according to the rules of substantive law. Id.

Because Constance had the burden of proof at trial, we apply a negative judgment standard of

review. See LTL Truck Serv., LLC v. Safeguard, Inc., 817 N.E.2d 664, 667 (Ind. Ct. App.

2004). We will not reverse a negative judgment on appeal unless it is contrary to law. Id. A

judgment is contrary to law when the evidence, along with all reasonable inferences, is

without conflict and leads unerringly to a conclusion opposite that reached by the court.

M.K. Plastics Corp. v. Rossi, 838 N.E.2d 1068, 1074 (Ind. Ct. App. 2005).

        Constance contends that, because Donald was immediately rearrested on different

charges following his release from the Allen County Jail, he was never truly “released from

custody.” Appellant’s Br. at 28. Therefore, she argues, Markey Bonding did not earn the

bond premiums that she paid to obtain Donald’s release.1 Although Constance believes that

the question of whether her son was “released from custody” is a complex legal



        1
           Constance raises two additional arguments that we conclude bear no relevance to her essential claim
for relief. Therefore, we do not directly address those arguments.




                                                      4
determination, we disagree and conclude simply that the facts do not support her argument

that she is entitled to a refund of the bond premiums paid to Markey Bonding.

       Our supreme court has described the process of executing bail through a bail

bondsman in relevant part as follows:

       A defendant who executes a bail bond under Indiana Code Section 35-33-8-
       3.2(a)(1)(A) uses a bail agent, commonly referred to as a bail bondsman. A
       “bail agent” is a person who has been approved by the Commissioner of the
       Department of Insurance and appointed by an insurer through a power of
       attorney to execute or countersign bail bonds for the insurer in connection with
       judicial proceedings for which the person receives a premium. I.C. § 27-10-1-
       4. A “premium” is the amount of money the defendant pays the bail agent
       prior to the execution of the bail bond. I.C. § 27-10-1-8. The premium, which
       is usually ten percent of the bond, is for the bail agent’s services.

Lake Cnty. Clerk’s Office v. Smith, 766 N.E.2d 707, 709 (Ind. 2002).

       In general terms, “bail bond” is a bond given

       to obtain the defendant’s release from confinement. The effect of the release
       on bail bond is to transfer custody of the defendant from the officers of the law
       to the custody of the surety on the bail bond, whose undertaking is to redeliver
       the defendant to legal custody at the time and place appointed in the bond.

BLACK’S LAW DICTIONARY 187 (8th ed. 2004). Custody means “[t]he care and control of a

thing or person for inspection, preservation, or security.” Id. at 412. “Physical custody” is

the “[c]ustody of a person (such as an arrestee) whose freedom is directly controlled and

limited.” Id. at 1183.

       Here, it is undisputed that Markey Bonding acted as a bail agent when it posted bond

to obtain Donald’s release from confinement on the two sets of charges for which Constance

paid the bond premiums. Donald was given his personal items and was escorted to the exit

door of the Allen County Jail. He was allowed to leave, his freedom being no longer directly

                                              5
controlled and limited. Donald walked approximately fifty feet to a public sidewalk before

he was arrested on different charges. The fact that Donald was quickly arrested on wholly

separate charges is of no moment to Markey Bonding. Markey Bonding did exactly what it

was paid to do: it posted bond and obtained Donald’s release on the two sets of charges for

which Donald was incarcerated at that time. We agree with the small claims court that

Constance failed to establish by a preponderance of the evidence that she is entitled a refund

of the bond premiums. We cannot say that the evidence, along with all reasonable

inferences, is without conflict and leads unerringly to a conclusion opposite that reached by

the small claims court. Accordingly, we affirm.

       Affirmed.

VAIDIK, J., and BRADFORD, J., concur.




                                              6